                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DARLA ROWDEN,

                    Plaintiff,
                                                    Case No. 21-cv-700-pp
      v.

ANDREW M. SAUL,

                    Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, she is not married, and she has no dependents that

she is responsible for supporting. Dkt. No. 2 at 1. The plaintiff lists no income

from any source, and she states that she has a monthly expense of $50 for

rent. Id. at 2-3. The plaintiff does not own her home, she owns a 2000 Chevy


                                         1

           Case 2:21-cv-00700-WED Filed 06/14/21 Page 1 of 3 Document 5
Blazer worth approximately $500, she does not own any other property of

value, and she has no cash on hand or in a checking or savings account. Id. at

3-4. The plaintiff states, “I currently have no income, I receive Food Share to

cover food costs, and reside with my boyfriend as I could not continue paying

for my own apartment. My expenses would be more if I had my own source of

income.” Dkt. Id. at 4. The plaintiff has demonstrated that she cannot pay the

$402 filing fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits, that she is disabled, and that the conclusions and findings of fact by

the Commissioner when denying benefits are not supported by substantial

evidence and are contrary to law and regulation. Dkt. No. 1 at 1-2. At this early

stage in the case, and based on the information in the plaintiff’s complaint, the

court concludes that there may be a basis in law or in fact for the plaintiff’s




                                          2

        Case 2:21-cv-00700-WED Filed 06/14/21 Page 2 of 3 Document 5
appeal of the Commissioner’s decision, and that the appeal may have merit, as

defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 14th day of June, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

        Case 2:21-cv-00700-WED Filed 06/14/21 Page 3 of 3 Document 5
